The objectant established his entitlement to judgment as a *626matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]), by demonstrating that the executors’ petition asserting, inter alia, that certain funds withdrawn by the objectant from certain bank accounts are assets of the decedent’s estate, was interposed after the expiration of the applicable statute of limitations (see CPLR 214 [3]; Matter of King, 305 AD2d 683 [2003]; Matter of Neshewat, 237 AD2d 524, 525 [1997]; see also Matter of O’Brien, 54 AD2d 880 [1976]). Since, in opposition, the executors failed to raise a triable issue of fact, the Surrogate’s Court properly granted the objectant’s motion for summary judgment dismissing the petition as time-barred (see Alvarez v Prospect Hosp., 68 NY2d at 324). Prudenti, P.J., Covello, Lott and Sgroi, JJ., concur.